1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                    CENTRAL DISTRICT OF CALIFORNIA
10
     TYSON ZOLTAN HEDER,                Case No. LA CV14-08215 JAK
11                                      (JPRx)
             Plaintiff,
12
     vs.                                JUDGMENT
13
   CITY OF LOS ANGELES; LOS             JS-6
14 ANGELES POLICE DEPARTMENT;
   OFFICER, JOSHUA MEDINA
15 (38401); OFFICER, LYNDON
   BARBER (40016); SERGEANT,
16 RUDY BARILLAS (33713).
17           Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                       1
 1         Defendants’ Motion for Summary Judgment having been granted as to all of
 2 Plaintiff’s claims, it is
 3         ORDERED, ADJUDGED AND DECREED that judgment is entered in favor
 4 of Defendants City of Los Angeles, Los Angeles Police Department, Officer Joshua
 5 Medina #38401, Officer Lyndon Barber #40016, Sergeant Rudy Barillas #33713, and
 6 against Plaintiff, Tyson Zoltan Heder.
 7         IT IS FURTHER ORDERED that Plaintiff Tyson Zoltan Heder shall recover
 8 nothing by reason of each and all of his claims as set forth in the Complaint against
 9 Defendants and that Defendants may recover their costs in accordance with Local
10 Rule 54.
11         IT IS SO ORDERED.
12
     Dated: October 15, 2019                __________________________________
13                                          JOHN A. KRONSTADT
                                            UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
